Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 8-11 and 15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: All of the previously submitted claims were directed to a species of reinforcement which incorporated a woven fabric as part of the construction therein. Claims 8 and 15 (claims 9-11 depend from 8) now are directed to a mutually exclusive species of reinforcement which is specifically a nonwoven material. Thus, these newly presented claims are directed to a non-elected species by original presentation where no claims are directed to a generic claim.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-11 and 15 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Buijs et al (the article entitled “A study of Consolidation in Filament Winding with Thermoplastic prepregs”) in view of Zhang et al (US 2015/0145165) and either one of Cawthorne (US 2017/0087745, newly cited) or Langone et al (US 2013/0164498, newly cited) further taken with Bjorksten et al (US 3502116), the references to Buijs et al, Zhang et al and Bjorksten et al all cited for the same reasons as expressed in the Office action dated December 10, 2020 and applicant is referred to paragraph 5 of the same for a complete discussion of these references.
As noted in paragraph 5 of the previous Office action, Buijs taught the use of a thermoplastic prepreg in a winding operation wherein the prepreg incorporated reinforcing filaments therein and the thermoplastic matrix was heated during the wrapping operation. The reference to Zhang et al taught a suitable means for impregnation of the thermoplastic polymer into the reinforcement wherein little or no void would have been present. The combination failed to teach that the prepreg incorporated a woven reinforcement therein which included discontinuous filaments within the prepreg as well as a woven material having reinforcing filaments disposed in two different directions (a warp and a weft of a woven fabric).
Either one of Cawthorne or Langone et al taught that it was known to provide a prepreg material which incorporated a combination of a woven reinforcement and discontinuous fiber material in combination with one another in the thermoplastic prepreg material wherein one applied heat to the same during the manufacture of articles on a forming tool (like a mandrel). The applicant is referred to paragraphs [0038]-[0043] (paragraph [0042] expressing that the reinforcing material included both woven and discontinuous reinforcement therein in the prepreg), [0073], [0090], [0092], [0094]-[0101] of Cawthorne and note that the reference clearly expressed that the prepreg was wound about the mandrel in the operation of depositing the prepreg with heat and pressure to the mandrel to bond the layers together. The applicant is referred to paragraphs [0003], [0016], and [0022] (where the reference expressed that one would have used woven fabric, discontinuous fibers or combinations of the same as the reinforcement) of Langone et al. Clearly the use of a prepreg thermoplastic impregnated with a reinforcement which incorporated both woven and discontinuous fibers therein was known as a useful prepreg material in the processing and it would have been obvious to use such a combination of reinforcement materials when desired in the final end product with none but the expected advantages resulting from such usage. It should be noted that the orientation of the woven fabric to provide the reinforcement therein at a specific angle was understood in the art as expressed by Bjorksten et al (see the previous Office action). It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the reinforcement of the thermoplastic prepregs of Cawthorne or Langone et al to reinforce a hollow wound article of manufacture formed from the thermoplastic prepreg which was wound about a mandrel or tool and secured together with heat and pressure as expressed by Buijs et al where the prepreg was infused/impregnated with the thermoplastic resin in accordance with the processing suggested by Zhang et al and wherein the reinforcement was disposed in the claimed disposition in the finished tubular article as expressed by  Bjorksten et al.
Applicant is referred to the previous Office action for a discussion of the dependent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that the continuous filaments of the claim are in the woven fabric of the prepreg while the chopped fibers of the prepreg are the discontinuous filaments of the same. How the fibers are formed into discrete length (discontinuous) is immaterial to the claimed article in the finished assembly as the inclusion of discontinuous filaments and a woven fabric included both continuous filaments as well as discrete length “chopped” fibers (whether the discrete length fibers were chopped for formation or not). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746